                PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                            Gore, et al. v. Lee, et al., Case No. 3:19-cv-00328 (M.D. Tenn.)




                            Exhibit J
               Exhibit 4 to Deposition Transcript of
                  Mr. Edward Gray Bishop, III




Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 1 of 213 PageID #: 2111
                                                                                          4
                                                                   W        : E.G. B
                                                                   D   : 5/20/2020
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 2 of 213 PageID #: 2112
                                                                   S       :G   M    -M
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 3 of 213 PageID #: 2113
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 4 of 213 PageID #: 2114
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 5 of 213 PageID #: 2115
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 6 of 213 PageID #: 2116
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 7 of 213 PageID #: 2117
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 8 of 213 PageID #: 2118
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 9 of 213 PageID #: 2119
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 10 of 213 PageID #: 2120
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 11 of 213 PageID #: 2121
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 12 of 213 PageID #: 2122
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 13 of 213 PageID #: 2123
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 14 of 213 PageID #: 2124
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 15 of 213 PageID #: 2125
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 16 of 213 PageID #: 2126
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 17 of 213 PageID #: 2127
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 18 of 213 PageID #: 2128
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 19 of 213 PageID #: 2129
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 20 of 213 PageID #: 2130
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 21 of 213 PageID #: 2131
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 22 of 213 PageID #: 2132
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 23 of 213 PageID #: 2133
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 24 of 213 PageID #: 2134
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 25 of 213 PageID #: 2135
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 26 of 213 PageID #: 2136
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 27 of 213 PageID #: 2137
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 28 of 213 PageID #: 2138
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 29 of 213 PageID #: 2139
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 30 of 213 PageID #: 2140
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 31 of 213 PageID #: 2141
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 32 of 213 PageID #: 2142
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 33 of 213 PageID #: 2143
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 34 of 213 PageID #: 2144
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 35 of 213 PageID #: 2145
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 36 of 213 PageID #: 2146
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 37 of 213 PageID #: 2147
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 38 of 213 PageID #: 2148
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 39 of 213 PageID #: 2149
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 40 of 213 PageID #: 2150
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 41 of 213 PageID #: 2151
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 42 of 213 PageID #: 2152
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 43 of 213 PageID #: 2153
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 44 of 213 PageID #: 2154
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 45 of 213 PageID #: 2155
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 46 of 213 PageID #: 2156
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 47 of 213 PageID #: 2157
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 48 of 213 PageID #: 2158
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 49 of 213 PageID #: 2159
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 50 of 213 PageID #: 2160
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 51 of 213 PageID #: 2161
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 52 of 213 PageID #: 2162
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 53 of 213 PageID #: 2163
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 54 of 213 PageID #: 2164
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 55 of 213 PageID #: 2165
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 56 of 213 PageID #: 2166
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 57 of 213 PageID #: 2167
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 58 of 213 PageID #: 2168
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 59 of 213 PageID #: 2169
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 60 of 213 PageID #: 2170
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 61 of 213 PageID #: 2171
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 62 of 213 PageID #: 2172
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 63 of 213 PageID #: 2173
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 64 of 213 PageID #: 2174
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 65 of 213 PageID #: 2175
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 66 of 213 PageID #: 2176
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 67 of 213 PageID #: 2177
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 68 of 213 PageID #: 2178
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 69 of 213 PageID #: 2179
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 70 of 213 PageID #: 2180
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 71 of 213 PageID #: 2181
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 72 of 213 PageID #: 2182
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 73 of 213 PageID #: 2183
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 74 of 213 PageID #: 2184
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 75 of 213 PageID #: 2185
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 76 of 213 PageID #: 2186
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 77 of 213 PageID #: 2187
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 78 of 213 PageID #: 2188
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 79 of 213 PageID #: 2189
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 80 of 213 PageID #: 2190
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 81 of 213 PageID #: 2191
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 82 of 213 PageID #: 2192
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 83 of 213 PageID #: 2193
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 84 of 213 PageID #: 2194
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 85 of 213 PageID #: 2195
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 86 of 213 PageID #: 2196
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 87 of 213 PageID #: 2197
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 88 of 213 PageID #: 2198
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 89 of 213 PageID #: 2199
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 90 of 213 PageID #: 2200
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 91 of 213 PageID #: 2201
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 92 of 213 PageID #: 2202
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 93 of 213 PageID #: 2203
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 94 of 213 PageID #: 2204
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 95 of 213 PageID #: 2205
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 96 of 213 PageID #: 2206
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 97 of 213 PageID #: 2207
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 98 of 213 PageID #: 2208
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 99 of 213 PageID #: 2209
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 100 of 213 PageID #: 2210
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 101 of 213 PageID #: 2211
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 102 of 213 PageID #: 2212
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 103 of 213 PageID #: 2213
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 104 of 213 PageID #: 2214
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 105 of 213 PageID #: 2215
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 106 of 213 PageID #: 2216
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 107 of 213 PageID #: 2217
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 108 of 213 PageID #: 2218
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 109 of 213 PageID #: 2219
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 110 of 213 PageID #: 2220
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 111 of 213 PageID #: 2221
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 112 of 213 PageID #: 2222
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 113 of 213 PageID #: 2223
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 114 of 213 PageID #: 2224
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 115 of 213 PageID #: 2225
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 116 of 213 PageID #: 2226
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 117 of 213 PageID #: 2227
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 118 of 213 PageID #: 2228
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 119 of 213 PageID #: 2229
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 120 of 213 PageID #: 2230
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 121 of 213 PageID #: 2231
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 122 of 213 PageID #: 2232
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 123 of 213 PageID #: 2233
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 124 of 213 PageID #: 2234
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 125 of 213 PageID #: 2235
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 126 of 213 PageID #: 2236
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 127 of 213 PageID #: 2237
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 128 of 213 PageID #: 2238
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 129 of 213 PageID #: 2239
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 130 of 213 PageID #: 2240
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 131 of 213 PageID #: 2241
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 132 of 213 PageID #: 2242
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 133 of 213 PageID #: 2243
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 134 of 213 PageID #: 2244
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 135 of 213 PageID #: 2245
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 136 of 213 PageID #: 2246
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 137 of 213 PageID #: 2247
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 138 of 213 PageID #: 2248
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 139 of 213 PageID #: 2249
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 140 of 213 PageID #: 2250
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 141 of 213 PageID #: 2251
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 142 of 213 PageID #: 2252
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 143 of 213 PageID #: 2253
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 144 of 213 PageID #: 2254
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 145 of 213 PageID #: 2255
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 146 of 213 PageID #: 2256
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 147 of 213 PageID #: 2257
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 148 of 213 PageID #: 2258
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 149 of 213 PageID #: 2259
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 150 of 213 PageID #: 2260
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 151 of 213 PageID #: 2261
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 152 of 213 PageID #: 2262
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 153 of 213 PageID #: 2263
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 154 of 213 PageID #: 2264
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 155 of 213 PageID #: 2265
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 156 of 213 PageID #: 2266
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 157 of 213 PageID #: 2267
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 158 of 213 PageID #: 2268
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 159 of 213 PageID #: 2269
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 160 of 213 PageID #: 2270
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 161 of 213 PageID #: 2271
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 162 of 213 PageID #: 2272
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 163 of 213 PageID #: 2273
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 164 of 213 PageID #: 2274
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 165 of 213 PageID #: 2275
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 166 of 213 PageID #: 2276
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 167 of 213 PageID #: 2277
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 168 of 213 PageID #: 2278
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 169 of 213 PageID #: 2279
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 170 of 213 PageID #: 2280
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 171 of 213 PageID #: 2281
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 172 of 213 PageID #: 2282
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 173 of 213 PageID #: 2283
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 174 of 213 PageID #: 2284
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 175 of 213 PageID #: 2285
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 176 of 213 PageID #: 2286
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 177 of 213 PageID #: 2287
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 178 of 213 PageID #: 2288
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 179 of 213 PageID #: 2289
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 180 of 213 PageID #: 2290
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 181 of 213 PageID #: 2291
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 182 of 213 PageID #: 2292
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 183 of 213 PageID #: 2293
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 184 of 213 PageID #: 2294
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 185 of 213 PageID #: 2295
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 186 of 213 PageID #: 2296
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 187 of 213 PageID #: 2297
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 188 of 213 PageID #: 2298
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 189 of 213 PageID #: 2299
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 190 of 213 PageID #: 2300
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 191 of 213 PageID #: 2301
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 192 of 213 PageID #: 2302
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 193 of 213 PageID #: 2303
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 194 of 213 PageID #: 2304
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 195 of 213 PageID #: 2305
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 196 of 213 PageID #: 2306
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 197 of 213 PageID #: 2307
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 198 of 213 PageID #: 2308
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 199 of 213 PageID #: 2309
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 200 of 213 PageID #: 2310
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 201 of 213 PageID #: 2311
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 202 of 213 PageID #: 2312
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 203 of 213 PageID #: 2313
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 204 of 213 PageID #: 2314
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 205 of 213 PageID #: 2315
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 206 of 213 PageID #: 2316
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 207 of 213 PageID #: 2317
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 208 of 213 PageID #: 2318
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 209 of 213 PageID #: 2319
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 210 of 213 PageID #: 2320
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 211 of 213 PageID #: 2321
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 212 of 213 PageID #: 2322
Case 3:19-cv-00328 Document 93-11 Filed 05/29/20 Page 213 of 213 PageID #: 2323
